Title: From James Madison to Albert Gallatin, 22 August 1810
From: Madison, James
To: Gallatin, Albert


Dear SirMontpelier Aug. 22. 1810
I have recd. your several letters of the 15, 16, & 17th. The appointment for the Revenue Cutter at N. O. is approved & so noted to the T. Dept. and a Commission for Freeman ordered to be made out without delay.
Poinsett promises, by his qualifications, every thing to be expected from a substitute for Gelston. I have sent the returned papers to the Dept. of State, that new ones may be forwarded to you. It was always my idea that the Country beyond the Andes should be joined to B. A: but it seems I failed to impart it. The document will now specify, both a port in Peru & Chili, as within the range of Mr. P. if visitable by him. Should these come to you blank, you will fill them with Ports best combining commercial importance & proximity to the Seats of Govt. Your hints as to Sumpter & the Span⟨ish &⟩ Brasilian relations to S. Ama. have been attended to. Rio Jano. is in every view an eligible route for Mr. P. An advance of $1500 is stated to the Dept. of State.
   
   I can say nothing as to P’s military views, more than that no particular decision is contemplated; Should his services be needed hereafter, the use now made of him, sufficiently denotes a disposition not to throw him out of sight.

 It may be well for you to suggest the best mode of making it from the Treasy. Secresy as far as possible is desireable. It will not do to apply for a Spanish passport, altho I fear the want of it may be a serious difficulty; unless Sumpter’s letters of introduction, should answer an equivalent purpose. The Spanish Consul at Balt: on discovering that Lowry was going to Caraccas, entered a formal complaint on the ground that it was contrary to the Colonial system. And to ask a passport, as for a private person, to cover a political one would not, of course, be allowable; if in these suspicious times, it were not probably unattainable.
I inclose, at the request of Mr. Jefferson, a note to a paragraph in his case of the Batture contained in my last; intended to make his argument more clear & apposite.
The last dispatch from Armstrong is no later than May 24. It relates merely to the proceedings under the Rambouillet decree. Mr. Graham, mentions a letter from Warden of June 10. as unimportant. I have a private letter from A. of May 24., which contains the passage following: “The Imp: Decree of Mar. 23. sufficiently indicates its own cause—tho’ from the personal explanations given to me, it wd. appear to have been less the result of the law itself than of its non-execution, which was construed & with some plausibility into a partiality for English Commerce. ’My wishes & interests (said the Emperor the other day) both lead to a free & friendly connection with the U. S. but I can not see with indifference on the part of this power, measures which expressly favor the trade of my enemy. Such is their non-intercourse law, wch. by its own provisions, however faithfully executed, wd. not be equal in its operation, but which so far from being faithfully executed, has been violated with impunity from its date to the present day, much to my prejudice, & greatly to the advantage of the Brit: commerce’—The error in this reasoning is in not going farther back for premises.” He glances at some faint indications of jealousy between F. & Russia, and at an anticipated marriage between a Prince of Prussia, & a daughter of Lucien Bonaparte. In a preceding letter he alludes to a like one between Ferdinand & the 2d. daughter of the Emp: Francis, with a view to its bearings on S. America, & warns us, that a Champ de Battaille, may then be found with the U. S.
I have a long letter from Judge Toulmin, which authenticates the reality of a combination, headed by Caller & Kenady, for the purpose of occupying Mobille &c. The object is not denied, and impunity avowedly inferred, from the impossibility of finding a jury to convict. The party engaged amounts, as given out, to abount [sic] 400. The conquest is to be offered to the U. S. Kenady is said to be on a visit to Georgia to consult the Senators of that State, whose advice is to be followed. It is not improbable therefore, as is intimated, that this movement is intended to cover a retreat from the project. The Commandant at Fort Stoddart has written for reinforcements; which are eligible, if practicable, in a general reference to that Quarter.
You will have seen the projected Constn: for W. Florida & noted among other particulars, the power to the Temporary Govt. to grant lands. Should it become necessary, for the Ex. to exercise authority within those limits, before the meeting of Congs. I foresee many legal difficulties. What is to be done on the subject of the Custom House, in such an event? Be assured of my esteem & best wishes
James Madison
